      Case: 1:20-cv-03198 Document #: 12 Filed: 08/04/20 Page 1 of 1 PageID #:75


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: LARRY G PHILPOT                                Case Number: 1:20-cv-~03198
            v. VIVID SEATS LLC,

An appearance is hereby filed by the undersigned as attorney for:
Defendant, VIVID SEATS LLC
Attorney name (type or print): Michael R. Turner

Firm: NEAL GERBER & EISENBERG LLP

Street address: 2 North LaSalle, Suite 1700

City/State/Zip: Chicago, IL 60602

Bar ID Number: 6297803                                     Telephone Number: 312-269-8000
(See item 3 in instructions)

Email Address: mturner@nge.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on August 04, 2020

Attorney signature:            S/ Michael R. Turner
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
